                              Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58            Page 1 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date           Transaction Type                   Name       Amount            Deposits       Withdrawals    Transfers
Simmons Amazon
5710
Beginning Balance
07/01/2021          Deposit                                             14,567.65         14,567.65
07/01/2021          Deposit               Ebay-Customer                       607.50        607.50
07/01/2021          Deposit                                                   265.00        265.00
07/02/2021          Deposit                                             18,440.14         18,440.14
07/02/2021          Deposit               Ebay-Customer                       450.72        450.72
07/02/2021          Deposit               Ebay-Customer                       739.88        739.88
07/02/2021          Deposit               Simmons                              67.00         67.00
07/06/2021          Deposit                                                   298.00        298.00
07/06/2021          Deposit                                                   316.00        316.00
07/06/2021          Deposit                                             16,338.47         16,338.47
07/06/2021          Deposit                                                 5,910.00       5,910.00
07/06/2021          Deposit                                                 8,485.82       8,485.82
07/06/2021          Deposit                                                 8,849.33       8,849.33
07/07/2021          Deposit                                            135,641.59        135,641.59
07/07/2021          Deposit                                                 9,009.38       9,009.38
07/07/2021          Deposit               Ebay-Customer                       331.43        331.43
07/08/2021          Deposit                                             13,690.13         13,690.13
07/08/2021          Deposit               Ebay-Customer                     1,549.27       1,549.27
07/08/2021          Deposit                                                   705.00        705.00
07/09/2021          Deposit                                                 3,523.80       3,523.80
07/09/2021          Deposit                                                   179.00        179.00
07/09/2021          Deposit               Ebay-Customer                       193.07        193.07
07/09/2021          Deposit               Credit Card Misc.                 3,069.24       3,069.24
07/12/2021          Deposit                                             10,215.10         10,215.10
07/12/2021          Deposit                                                   213.00        213.00
07/12/2021          Deposit                                                 9,167.00       9,167.00
07/12/2021          Deposit               Ebay-Customer                       605.81        605.81
07/12/2021          Deposit                                                 6,277.88       6,277.88
07/12/2021          Deposit                                                   297.00        297.00
07/13/2021          Deposit                                                 7,885.44       7,885.44

                                                                     1of 18
                         Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58            Page 2 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                   Name       Amount            Deposits       Withdrawals    Transfers
07/13/2021     Deposit               Ebay-Customer                       233.04        233.04
07/14/2021     Deposit                                                   816.48        816.48
07/14/2021     Deposit                                             20,608.36         20,608.36
07/14/2021     Deposit               Ebay-Customer                       998.84        998.84
07/15/2021     Deposit                                             13,124.81         13,124.81
07/15/2021     Deposit                                                   880.00        880.00
07/15/2021     Deposit                                                   237.52        237.52
07/16/2021     Deposit                                                   524.00        524.00
07/16/2021     Deposit               Ebay-Customer                       753.34        753.34
07/16/2021     Deposit                                                 7,843.17       7,843.17
07/19/2021     Deposit                                                 9,685.24       9,685.24
07/19/2021     Deposit                                                   158.00        158.00
07/19/2021     Deposit               Ebay-Customer                       405.51        405.51
07/19/2021     Deposit                                                 5,627.25       5,627.25
07/19/2021     Deposit                                                 9,254.62       9,254.62
07/20/2021     Deposit                                             10,948.35         10,948.35
07/20/2021     Deposit               Ebay-Customer                       414.24        414.24
07/21/2021     Deposit                                                   903.00        903.00
07/21/2021     Deposit               Ebay-Customer                       861.73        861.73
07/21/2021     Deposit               Simmons                             199.00        199.00
07/21/2021     Deposit               Amazon-Customer               90,919.71         90,919.71
07/21/2021     Deposit                                             20,608.30         20,608.30
07/21/2021     Deposit               Simmons                              79.00         79.00
07/22/2021     Deposit                                             16,716.22         16,716.22
07/22/2021     Deposit               Ebay-Customer                       798.21        798.21
07/22/2021     Deposit                                                   703.00        703.00
07/23/2021     Deposit               Ebay-Customer                       360.68        360.68
07/23/2021     Deposit                                                   318.00        318.00
07/23/2021     Deposit                                             10,558.01         10,558.01
07/26/2021     Deposit               Ebay-Customer                     1,006.05       1,006.05
07/26/2021     Deposit                                                   279.00        279.00
07/26/2021     Deposit                                                    99.00         99.00


                                                                2of 18
                         Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58               Page 3 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                   Name       Amount            Deposits       Withdrawals       Transfers
07/26/2021     Deposit                                             11,015.62         11,015.62
07/26/2021     Deposit                                                 6,786.87       6,786.87
07/26/2021     Deposit                                                 5,955.57       5,955.57
07/27/2021     Deposit                                             11,157.26         11,157.26
07/27/2021     Deposit               Ebay-Customer                     1,169.39       1,169.39
07/28/2021     Deposit               Ebay-Customer                     2,065.42       2,065.42
07/28/2021     Deposit                                                   211.65        211.65
07/28/2021     Deposit                                             13,484.50         13,484.50
07/29/2021     Deposit                                                 2,853.78       2,853.78
07/29/2021     Deposit                                                   436.00        436.00
07/29/2021     Deposit               Ebay-Customer                       344.85        344.85
07/29/2021     Deposit               Simmons                             179.00        179.00
07/30/2021     Deposit                                                   208.00        208.00
07/30/2021     Deposit               Ebay-Customer                       552.92        552.92
07/30/2021     Deposit                                                 8,068.75       8,068.75


07/01/2021     Expense               Merchant Service                    -82.27                          -82.27
07/02/2021     Expense               Merchant Service              -11,664.17                        -11,664.17
07/02/2021     Expense               Simmons                            -179.00                        -179.00
07/02/2021     Expense               Merchant Service                    -75.80                          -75.80
07/06/2021     Expense               Merchant Service                    -78.01                          -78.01
07/06/2021     Expense               Merchant Service                    -50.60                          -50.60
07/06/2021     Expense               Merchant Service                    -20.83                          -20.83
07/07/2021     Expense               Merchant Service                    -28.04                          -28.04
07/08/2021     Expense               Merchant Service                    -48.45                          -48.45
07/09/2021     Expense               Simmons                            -199.00                        -199.00
07/09/2021     Expense               Simmons                             -89.00                          -89.00
07/09/2021     Expense               Simmons                             -79.00                          -79.00
07/09/2021     Expense               Merchant Service                    -40.87                          -40.87
07/12/2021     Expense               Merchant Service                    -61.30                          -61.30
07/12/2021     Expense               Merchant Service                    -43.92                          -43.92
07/13/2021     Expense               Merchant Service                    -23.66                          -23.66


                                                                3of 18
                          Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58              Page 4 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                  Name         Amount            Deposits       Withdrawals      Transfers
07/14/2021     Expense               Merchant Service                     -71.20                         -71.20
07/15/2021     Expense               Merchant Service                     -56.38                         -56.38
07/16/2021     Expense               Merchant Service                     -57.15                         -57.15
07/19/2021     Expense               Simmons                            -179.00                         -179.00
07/19/2021     Expense               Simmons                            -179.00                         -179.00
07/19/2021     Expense               Simmons                            -159.00                         -159.00
07/19/2021     Expense               Simmons                              -99.00                         -99.00
07/19/2021     Expense               Simmons                              -79.00                         -79.00
07/19/2021     Expense               Merchant Service                     -65.88                         -65.88
07/19/2021     Expense               Merchant Service                     -48.52                         -48.52
07/19/2021     Expense               Simmons                            -179.00                         -179.00
07/20/2021     Expense               Merchant Service                     -32.84                         -32.84
07/21/2021     Expense               Merchant Service                     -71.62                         -71.62
07/22/2021     Expense               Merchant Service                     -55.54                         -55.54
07/23/2021     Expense               Simmons                            -118.79                         -118.79
07/23/2021     Expense               Merchant Service                     -35.98                         -35.98
07/26/2021     Expense               Merchant Service                     -45.26                         -45.26
07/26/2021     Expense               Merchant Service                     -82.96                         -82.96
07/27/2021     Expense               Merchant Service                     -35.80                         -35.80
07/28/2021     Expense               Merchant Service                     -48.91                         -48.91
07/29/2021     Expense               Merchant Service                     -49.06                         -49.06
07/30/2021     Expense               Simmons                            -179.00                         -179.00
07/30/2021     Expense               Merchant Service                     -43.44                         -43.44
07/30/2021     Expense               Simmons                              -69.00                         -69.00
07/02/2021     Payment               BlackFish                                         1,085.70
07/14/2021     Payment               Section 2383                                     10,000.00
07/16/2021     Payment               Section 2383                                      5,000.00
07/01/2021     Transfer                                                                                              -17,630.09
07/01/2021     Transfer                                                                                               2,272.21
07/02/2021     Transfer                                                                                              -11,201.43
07/02/2021     Transfer                                                                                               -1,536.42
07/02/2021     Transfer                                                                                               3,873.38


                                                                 4of 18
                          Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21     Entered 08/20/21 17:48:58      Page 5 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type              Name             Amount         Deposits   Withdrawals    Transfers
07/06/2021     Transfer                                                                                     -49,044.25
07/06/2021     Transfer                                                                                      1,939.53
07/06/2021     Transfer                                                                                      1,962.24
07/06/2021     Transfer                                                                                      3,250.36
07/06/2021     Transfer                                                                                      1,843.94
07/07/2021     Transfer                                                                                    -148,935.73
07/07/2021     Transfer                                                                                      3,981.37
07/08/2021     Transfer                                                                                     -17,947.30
07/08/2021     Transfer                                                                                      2,051.35
07/09/2021     Transfer                                                                                      -7,214.02
07/09/2021     Transfer                                                                                        656.78
07/12/2021     Transfer                                                                                     -33,814.68
07/12/2021     Transfer                                                                                      1,467.49
07/12/2021     Transfer                                                                                      2,204.24
07/12/2021     Transfer                                                                                      3,472.38
07/13/2021     Transfer                                                                                     -11,047.89
07/13/2021     Transfer                                                                                      2,953.07
07/14/2021     Transfer                                                                                     -26,856.83
07/14/2021     Transfer                                                                                      4,504.35
07/15/2021     Transfer                                                                                     -26,102.18
07/15/2021     Transfer                                                                                      1,916.23
07/16/2021     Transfer                                                                                     -14,983.75
07/16/2021     Transfer                                                                                        920.39
07/19/2021     Transfer                                                                                     -28,747.14
07/19/2021     Transfer                                                                                        673.40
07/19/2021     Transfer                                                                                      1,857.04
07/19/2021     Transfer                                                                                      2,074.48
07/20/2021     Transfer                                                                                      3,309.75
07/20/2021     Transfer                                                                                     -14,639.50
07/21/2021     Transfer                                                                                      6,931.76
07/21/2021     Transfer                                                                                    -120,430.88
07/22/2021     Transfer                                                                                     -21,347.37


                                                                 5of 18
                               Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21        Entered 08/20/21 17:48:58              Page 6 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date           Transaction Type                     Name         Amount          Deposits       Withdrawals       Transfers
07/22/2021          Transfer                                                                                                 3,185.48
07/23/2021          Transfer                                                                                                -12,898.78
07/23/2021          Transfer                                                                                                 1,816.86
07/26/2021          Transfer                                                                                                   494.56
07/26/2021          Transfer                                                                                                -32,010.23
07/26/2021          Transfer                                                                                                 2,196.61
07/26/2021          Transfer                                                                                                 4,305.17
07/27/2021          Transfer                                                                                                 2,315.35
07/27/2021          Transfer                                                                                                -14,606.20
07/28/2021          Transfer                                                                                                 2,088.22
07/28/2021          Transfer                                                                                                -17,800.88
07/29/2021          Transfer                                                                                                 -3,968.05
07/29/2021          Transfer                                                                                                   203.48
07/30/2021          Transfer                                                                                                -12,758.53
07/30/2021          Transfer                                                                                                 4,220.30

Total for Simmons
Amazon 5710                                                          $            0.00
Simmons (Reactor)
4580

07/06/2021          Expense                                                  1,278.29        1,278.29
07/06/2021          Payroll Check         Chris A. Davis                      -842.49                         -842.49
07/06/2021          Payroll Check         Gallen M. Malone                    -881.47                         -881.47
07/06/2021          Payroll Check         Kyle A. Wilken                     -1,162.67                       -1,162.67
07/06/2021          Payroll Check         Debra S. Brooks                    -1,278.29                       -1,278.29
07/06/2021          Payroll Check         Sheri Justus                       -2,249.21                       -2,249.21
07/06/2021          Payroll Check         *Suzanne L. Brubaker               -2,331.66                       -2,331.66
07/13/2021          Payroll Check         *Suzanne L. Brubaker               -2,331.67                       -2,331.67
07/13/2021          Payroll Check         Sheri Justus                       -2,249.21                       -2,249.21
07/13/2021          Payroll Check         Debra S. Brooks                    -1,278.28                       -1,278.28
07/13/2021          Payroll Check         Chris A. Davis                      -842.49                         -842.49
07/13/2021          Payroll Check         Gallen M. Malone                    -881.46                         -881.46
07/13/2021          Payroll Check         Kyle A. Wilken                     -1,162.66                       -1,162.66

                                                                         6of 18
                                  Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                  Entered 08/20/21 17:48:58           Page 7 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date              Transaction Type                  Name                     Amount            Deposits   Withdrawals       Transfers

07/02/2021             Tax Payment           OK Tax Commission                            -337.00                       -337.00

07/02/2021             Tax Payment           IRS                                         -3,075.12                     -3,075.12

07/09/2021             Tax Payment           OK Tax Commission                            -337.00                       -337.00

07/09/2021             Tax Payment           IRS                                         -3,075.08                     -3,075.08

07/14/2021             Tax Payment           VA Department of Taxation                    -840.90                       -840.90

07/21/2021             Tax Payment           OK Employment Security Commission            -404.75                       -404.75
07/02/2021             Transfer                                                               337.00                                     337.00
07/02/2021             Transfer                                                          3,075.12                                      3,075.12
07/06/2021             Transfer                                                               842.49                                     842.49
07/06/2021             Transfer                                                               881.47                                     881.47
07/06/2021             Transfer                                                          1,162.67                                      1,162.67
07/06/2021             Transfer                                                          2,331.66                                      2,331.66
07/06/2021             Transfer                                                          2,249.21                                      2,249.21
07/09/2021             Transfer                                                               337.00                                     337.00
07/09/2021             Transfer                                                          3,075.08                                      3,075.08
07/13/2021             Transfer                                                          2,331.67                                      2,331.67
07/13/2021             Transfer                                                          2,249.21                                      2,249.21
07/13/2021             Transfer                                                          1,278.28                                      1,278.28
07/13/2021             Transfer                                                          1,162.66                                      1,162.66
07/13/2021             Transfer                                                               881.46                                     881.46
07/13/2021             Transfer                                                               842.49                                     842.49
07/14/2021             Transfer                                                               840.90                                     840.90
07/21/2021             Transfer                                                               404.75                                     404.75

Total for Simmons
(Reactor) 4580                                                                   $              0.00
Checking Bank of the
West (3919)

07/20/2021             Expense               Bank of the West                                 -15.00                     -15.00



                                                                                     7of 18
                                Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21         Entered 08/20/21 17:48:58          Page 8 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date            Transaction Type                  Name            Amount            Deposits   Withdrawals      Transfers

07/20/2021           Expense               Bank of the West                        -15.00                     -15.00

07/20/2021           Transfer                                                 1,000.00                                     1,000.00

07/20/2021           Transfer                                               495,000.00                                   495,000.00

07/21/2021           Expense               Bank of the West                        -15.00                     -15.00

07/21/2021           Transfer                                               210,000.00                                   210,000.00
Total for Checking
Bank of the West
(3919)                                                                $     705,955.00
Paypal - Sales
Beginning Balance
07/31/2021           Journal Entry                                             -638.72                       -638.72
07/19/2021           Journal Entry                                             -251.88                       -251.88
07/12/2021           Journal Entry                                             -172.49                       -172.49
07/05/2021           Journal Entry                                             -149.21                       -149.21
07/28/2021           Journal Entry                                             -133.27                       -133.27
07/01/2021           Journal Entry                                             -129.21                       -129.21
07/22/2021           Journal Entry                                             -125.18                       -125.18
07/10/2021           Journal Entry                                             -115.09                       -115.09
07/18/2021           Journal Entry                                             -112.24                       -112.24
07/20/2021           Journal Entry                                             -109.35                       -109.35
07/11/2021           Journal Entry                                                 -89.28                     -89.28
07/21/2021           Journal Entry                                                 -81.93                     -81.93
07/06/2021           Journal Entry                                                 -81.34                     -81.34
07/26/2021           Journal Entry                                                 -77.98                     -77.98
07/17/2021           Journal Entry                                                 -72.49                     -72.49
07/02/2021           Journal Entry                                                 -66.85                     -66.85
07/08/2021           Journal Entry                                                 -66.64                     -66.64
07/16/2021           Journal Entry                                                 -64.95                     -64.95
07/24/2021           Journal Entry                                                 -63.02                     -63.02
07/13/2021           Journal Entry                                                 -61.99                     -61.99


                                                                          8of 18
                        Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58              Page 9 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type            Name             Amount            Deposits       Withdrawals      Transfers
07/09/2021     Journal Entry                                            -59.86                         -59.86
07/04/2021     Journal Entry                                            -59.46                         -59.46
07/03/2021     Journal Entry                                            -56.09                         -56.09
07/07/2021     Journal Entry                                            -55.29                         -55.29
07/25/2021     Journal Entry                                            -50.40                         -50.40
07/27/2021     Journal Entry                                            -47.75                         -47.75
07/29/2021     Journal Entry                                            -34.35                         -34.35
07/14/2021     Journal Entry                                            -24.59                         -24.59
07/23/2021     Journal Entry                                            -21.68                         -21.68
07/30/2021     Journal Entry                                            -19.59                         -19.59
07/15/2021     Journal Entry                                            -19.03                         -19.03
07/27/2021     Journal Entry                                             -4.57                          -4.57
07/23/2021     Journal Entry                                            292.00        292.00
07/15/2021     Journal Entry                                            426.81        426.81
07/30/2021     Journal Entry                                            484.62        484.62
07/14/2021     Journal Entry                                            775.38        775.38
07/29/2021     Journal Entry                                          1,102.00       1,102.00
07/25/2021     Journal Entry                                          1,409.00       1,409.00
07/07/2021     Journal Entry                                          1,437.12       1,437.12
07/08/2021     Journal Entry                                          1,629.00       1,629.00
07/03/2021     Journal Entry                                          1,666.00       1,666.00
07/24/2021     Journal Entry                                          1,772.00       1,772.00
07/16/2021     Journal Entry                                          1,777.38       1,777.38
07/13/2021     Journal Entry                                          1,787.00       1,787.00
07/09/2021     Journal Entry                                          1,867.98       1,867.98
07/04/2021     Journal Entry                                          1,906.00       1,906.00
07/02/2021     Journal Entry                                          1,935.00       1,935.00
07/21/2021     Journal Entry                                          2,037.00       2,037.00
07/17/2021     Journal Entry                                          2,160.00       2,160.00
07/26/2021     Journal Entry                                          2,368.46       2,368.46
07/06/2021     Journal Entry                                          2,444.00       2,444.00
07/11/2021     Journal Entry                                          2,655.57       2,655.57


                                                               9of 18
                          Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58             Page 10 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type              Name              Amount            Deposits       Withdrawals    Transfers
07/20/2021     Journal Entry                                            3,232.49        3,232.49
07/18/2021     Journal Entry                                            3,395.94        3,395.94
07/10/2021     Journal Entry                                            3,576.94        3,576.94
07/01/2021     Journal Entry                                            3,616.69        3,616.69
07/22/2021     Journal Entry                                            3,728.93        3,728.93
07/28/2021     Journal Entry                                            3,931.44        3,931.44
07/05/2021     Journal Entry                                            3,971.00        3,971.00
07/12/2021     Journal Entry                                            5,180.49        5,180.49
07/19/2021     Journal Entry                                            7,778.25        7,778.25

07/31/2021     Journal Entry                                         10,046.55         10,046.55
07/01/2021     Transfer                                                 -2,272.21                                    -2,272.21
07/02/2021     Transfer                                                 -3,873.38                                    -3,873.38
07/06/2021     Transfer                                                 -1,939.53                                    -1,939.53
07/06/2021     Transfer                                                 -1,962.24                                    -1,962.24
07/06/2021     Transfer                                                 -3,250.36                                    -3,250.36
07/06/2021     Transfer                                                 -1,843.94                                    -1,843.94
07/07/2021     Transfer                                                 -3,981.37                                    -3,981.37
07/08/2021     Transfer                                                 -2,051.35                                    -2,051.35
07/09/2021     Transfer                                                  -656.78                                      -656.78
07/12/2021     Transfer                                                 -1,467.49                                    -1,467.49
07/12/2021     Transfer                                                 -2,204.24                                    -2,204.24
07/12/2021     Transfer                                                 -3,472.38                                    -3,472.38
07/13/2021     Transfer                                                 -2,953.07                                    -2,953.07
07/14/2021     Transfer                                                 -4,504.35                                    -4,504.35
07/15/2021     Transfer                                                 -1,916.23                                    -1,916.23
07/16/2021     Transfer                                                  -920.39                                      -920.39
07/19/2021     Transfer                                                 -2,074.48                                    -2,074.48
07/19/2021     Transfer                                                 -1,857.04                                    -1,857.04
07/19/2021     Transfer                                                  -673.40                                      -673.40
07/20/2021     Transfer                                                 -3,309.75                                    -3,309.75
07/21/2021     Transfer                                                 -6,931.76                                    -6,931.76
07/22/2021     Transfer                                                 -3,185.48                                    -3,185.48

                                                                 10of 18
                                Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21               Entered 08/20/21 17:48:58        Page 11 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date            Transaction Type                    Name                    Amount        Deposits   Withdrawals      Transfers
07/23/2021           Transfer                                                         -1,816.86                                  -1,816.86
07/26/2021           Transfer                                                         -4,305.17                                  -4,305.17
07/26/2021           Transfer                                                         -2,196.61                                  -2,196.61
07/26/2021           Transfer                                                           -494.56                                   -494.56
07/27/2021           Transfer                                                         -2,315.35                                  -2,315.35
07/28/2021           Transfer                                                         -2,088.22                                  -2,088.22
07/29/2021           Transfer                                                           -203.48                                   -203.48
07/30/2021           Transfer                                                         -4,220.30                                  -4,220.30
Total for Paypal -
Sales                                                                           $      2,333.50
Bill.com Money Out
Clearing

07/23/2021           Bill Payment (Check)   Competitive Edge Media Management        -70,998.75                  -70,998.75

07/16/2021           Bill Payment (Check)   Black Fish Media LLC                     -42,941.00                  -42,941.00

07/08/2021           Bill Payment (Check)   Corporate Disk.Company                   -41,247.99                  -41,247.99

07/20/2021           Bill Payment (Check)   Corporate Disk.Company                   -37,088.24                  -37,088.24

07/14/2021           Bill Payment (Check)   Corporate Disk.Company                   -27,562.50                  -27,562.50

07/20/2021           Bill Payment (Check)   Titan World Wide                         -25,974.18                  -25,974.18

07/27/2021           Bill Payment (Check)   Corporate Disk.Company                   -25,146.89                  -25,146.89

07/15/2021           Bill Payment (Check)   Tim Oyler                                -25,000.00                  -25,000.00

07/15/2021           Bill Payment (Check)   Michael Rhine                            -25,000.00                  -25,000.00

07/06/2021           Bill Payment (Check)   Titan World Wide                         -16,000.00                  -16,000.00

07/27/2021           Bill Payment (Check)   Maropost Inc                             -15,770.83                  -15,770.83

07/23/2021           Bill Payment (Check)   Titan World Wide                         -12,525.39                  -12,525.39

07/08/2021           Bill Payment (Check)   Teaveli Inc                              -10,000.00                  -10,000.00




                                                                                11of 18
                       Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                 Entered 08/20/21 17:48:58      Page 12 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                      Name              Amount         Deposits   Withdrawals      Transfers

07/29/2021     Bill Payment (Check)   Titan World Wide                       -8,853.93                   -8,853.93

07/01/2021     Bill Payment (Check)   Titan World Wide                       -8,531.71                   -8,531.71

07/09/2021     Bill Payment (Check)   OMG Commerce                           -7,878.09                   -7,878.09

07/02/2021     Bill Payment (Check)   Elementary Business Inc.               -7,500.00                   -7,500.00

07/16/2021     Bill Payment (Check)   National Golf Foundation, Inc.         -7,150.00                   -7,150.00

07/20/2021     Bill Payment (Check)   National Golf Foundation, Inc.         -7,150.00                   -7,150.00

07/23/2021     Bill Payment (Check)   National Golf Foundation, Inc.         -7,150.00                   -7,150.00

07/29/2021     Bill Payment (Check)   National Golf Foundation, Inc.         -7,150.00                   -7,150.00

07/09/2021     Bill Payment (Check)   National Golf Foundation, Inc.         -5,000.00                   -5,000.00

07/02/2021     Bill Payment (Check)   La Vita Bella Holdings Limited         -3,500.00                   -3,500.00

07/20/2021     Bill Payment (Check)   Stat Track Technologies Lda            -2,755.00                   -2,755.00

07/27/2021     Bill Payment (Check)   Titan World Wide                       -2,325.04                   -2,325.04

07/08/2021     Bill Payment (Check)   CFO Shield, LLC                        -2,250.00                   -2,250.00

07/27/2021     Bill Payment (Check)   Tim Oyler                              -1,980.73                   -1,980.73

07/02/2021     Bill Payment (Check)   Fractional Supply Chain Services       -1,540.00                   -1,540.00

07/30/2021     Bill Payment (Check)   Fractional Supply Chain Services       -1,540.00                   -1,540.00

07/27/2021     Bill Payment (Check)   Citizen Bank of Edmond                 -1,500.00                   -1,500.00

07/09/2021     Bill Payment (Check)   Fractional Supply Chain Services       -1,365.00                   -1,365.00

07/23/2021     Bill Payment (Check)   Fractional Supply Chain Services       -1,330.00                   -1,330.00

07/20/2021     Bill Payment (Check)   CFO Shield, LLC                        -1,250.00                   -1,250.00

07/08/2021     Bill Payment (Check)   Titan World Wide                       -1,247.65                   -1,247.65

                                                                         12of 18
                       Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                     Entered 08/20/21 17:48:58          Page 13 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                      Name                  Amount         Deposits       Withdrawals      Transfers

07/16/2021     Bill Payment (Check)   Fractional Supply Chain Services           -1,155.00                       -1,155.00

07/08/2021     Bill Payment (Check)   Titan World Wide                           -1,032.16                       -1,032.16

07/20/2021     Bill Payment (Check)   Daniel Mitchell                            -1,020.00                       -1,020.00



07/16/2021     Bill Payment (Check)   BBB of Central OK                            -633.00                        -633.00

07/02/2021     Bill Payment (Check)   Amanda Riegel                                -570.00                        -570.00

07/08/2021     Bill Payment (Check)   Amanda Riegel                                -570.00                        -570.00

07/16/2021     Bill Payment (Check)   Amanda Riegel                                -570.00                        -570.00

07/20/2021     Bill Payment (Check)   Amanda Riegel                                -570.00                        -570.00

07/28/2021     Bill Payment (Check)   Amanda Riegel                                -570.00                        -570.00
                                      Worthy Journey Communications, LLC -
07/23/2021     Bill Payment (Check)   Roxanne L Sutton                             -522.50                        -522.50
                                      Worthy Journey Communications, LLC -
07/02/2021     Bill Payment (Check)   Roxanne L Sutton                             -495.00                        -495.00
                                      Worthy Journey Communications, LLC -
07/16/2021     Bill Payment (Check)   Roxanne L Sutton                             -385.00                        -385.00

07/09/2021     Bill Payment (Check)   Michael Dixon                                -119.00                        -119.00

07/20/2021     Bill Payment (Check)   Mike Bender Academy                           -11.00                         -11.00

07/28/2021     Journal Entry                                                       570.00         570.00

07/02/2021     Journal Entry                                                      1,540.00       1,540.00

07/30/2021     Journal Entry                                                      1,540.00       1,540.00

07/01/2021     Journal Entry                                                      8,531.71       8,531.71

07/02/2021     Journal Entry                                                     12,065.00      12,065.00

07/09/2021     Journal Entry                                                     14,362.09      14,362.09



                                                                             13of 18
                               Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                  Entered 08/20/21 17:48:58            Page 14 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date            Transaction Type                    Name                      Amount        Deposits       Withdrawals      Transfers

07/06/2021           Journal Entry                                                      16,000.00      16,000.00

07/29/2021           Journal Entry                                                      16,003.93      16,003.93

07/14/2021           Journal Entry                                                      27,562.50      27,562.50

07/27/2021           Journal Entry                                                      46,723.49      46,723.49

07/15/2021           Journal Entry                                                      50,000.00      50,000.00

07/16/2021           Journal Entry                                                      52,834.00      52,834.00

07/08/2021           Journal Entry                                                      56,347.80      56,347.80

07/20/2021           Journal Entry                                                      75,818.42      75,818.42

07/23/2021           Journal Entry                                                      92,526.64      92,526.64

Total for Bill.com
Money Out Clearing                                                                $          0.00

1025 Simmons 4730
Beginning Balance
07/23/2021           Journal Entry                                                     -92,526.64                      -92,526.64
07/20/2021           Journal Entry                                                     -75,818.42                      -75,818.42
07/08/2021           Journal Entry                                                     -56,347.80                      -56,347.80
07/16/2021           Journal Entry                                                     -52,834.00                      -52,834.00
07/02/2021           Bill Payment (Check)   Xiamen Collin Holdings Co., Limited        -50,412.49                      -50,412.49
07/15/2021           Journal Entry                                                     -50,000.00                      -50,000.00
07/27/2021           Journal Entry                                                     -46,723.49                      -46,723.49
07/14/2021           Journal Entry                                                     -27,562.50                      -27,562.50
07/09/2021           Expense                Insurica                                   -22,154.00                      -22,154.00
07/19/2021           Bill Payment (Check)   Xiamen Collin Holdings Co., Limited        -20,469.82                      -20,469.82
07/23/2021           Expense                Xiamen Collin Holdings Co., Limited        -19,327.28                      -19,327.28
07/02/2021           Expense                Law Offices of D. Michael Bush             -19,108.25                      -19,108.25
07/09/2021           Bill Payment (Check)   Xiamen Collin Holdings Co., Limited        -17,691.13                      -17,691.13



                                                                                  14of 18
                         Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58         Page 15 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                     Name      Amount            Deposits   Withdrawals      Transfers
07/29/2021     Journal Entry                                       -16,003.93                     -16,003.93
07/06/2021     Journal Entry                                       -16,000.00                     -16,000.00
07/09/2021     Journal Entry                                       -14,362.09                     -14,362.09
07/02/2021     Journal Entry                                       -12,065.00                     -12,065.00
07/01/2021     Journal Entry                                           -8,531.71                   -8,531.71

07/30/2021     Tax Payment           IRS                               -3,075.14                   -3,075.14

07/16/2021     Tax Payment           IRS                               -3,075.12                   -3,075.12

07/23/2021     Tax Payment           IRS                               -3,075.10                   -3,075.10
07/28/2021     Expense               Wistia Inc                        -3,000.00                   -3,000.00
07/01/2021     Expense               CartHook                          -2,866.53                   -2,866.53
07/20/2021     Payroll Check         *Suzanne L. Brubaker              -2,331.66                   -2,331.66
07/27/2021     Payroll Check         *Suzanne L. Brubaker              -2,331.66                   -2,331.66
07/20/2021     Payroll Check         Sheri Justus                      -2,249.21                   -2,249.21
07/27/2021     Payroll Check         Sheri Justus                      -2,249.21                   -2,249.21
07/26/2021     Expense               SellerBench                       -2,170.79                   -2,170.79
07/13/2021     Expense               Five 9 Inc                        -1,743.11                   -1,743.11
07/20/2021     Expense               Texas Comptroller                 -1,546.00                   -1,546.00
07/02/2021     Journal Entry                                           -1,540.00                   -1,540.00
07/30/2021     Journal Entry                                           -1,540.00                   -1,540.00
07/06/2021     Expense                                                 -1,278.29                   -1,278.29
07/20/2021     Payroll Check         Debra S. Brooks                   -1,278.28                   -1,278.28
07/27/2021     Payroll Check         Debra S. Brooks                   -1,278.28                   -1,278.28
07/06/2021     Expense               WP Engine Inc                     -1,200.00                   -1,200.00
07/20/2021     Payroll Check         Kyle A. Wilken                    -1,162.67                   -1,162.67
07/27/2021     Payroll Check         Kyle A. Wilken                    -1,162.66                   -1,162.66
07/19/2021     Expense               SellerBench                        -907.94                     -907.94
07/21/2021     Expense               Credit Card Misc.                  -895.19                     -895.19
07/20/2021     Payroll Check         Gallen M. Malone                   -881.47                     -881.47
07/27/2021     Payroll Check         Gallen M. Malone                   -881.46                     -881.46
07/20/2021     Payroll Check         Chris A. Davis                     -842.49                     -842.49
07/27/2021     Payroll Check         Chris A. Davis                     -842.49                     -842.49

                                                                15of 18
                         Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21             Entered 08/20/21 17:48:58        Page 16 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type                        Name          Amount           Deposits   Withdrawals     Transfers
07/28/2021     Journal Entry                                                -570.00                       -570.00
07/20/2021     Expense               Virginia Department of Taxation        -535.58                       -535.58
07/09/2021     Expense               CartHook                               -500.00                       -500.00
07/07/2021     Expense               Bill.com                               -470.01                       -470.01
07/26/2021     Expense               Shopify                                -468.45                       -468.45
07/02/2021     Expense               Authnet Gateway                        -398.60                       -398.60
07/14/2021     Expense               Credit Card Misc.                      -375.00                       -375.00

07/16/2021     Tax Payment           OK Tax Commission                      -337.00                       -337.00

07/23/2021     Tax Payment           OK Tax Commission                      -337.00                       -337.00

07/30/2021     Tax Payment           OK Tax Commission                      -337.00                       -337.00
07/06/2021     Expense               Simmons                                -322.49                       -322.49
07/20/2021     Expense               Oklahoma Tax Commission                -285.72                       -285.72
07/02/2021     Expense               Intuit                                 -285.00                       -285.00
07/12/2021     Expense               SellerBench                            -194.64                       -194.64
07/02/2021     Expense               Google G Suite                         -192.00                       -192.00
07/26/2021     Expense               Credit Card Misc.                      -179.20                       -179.20
07/06/2021     Expense               Amazon.com                             -158.37                       -158.37
07/28/2021     Expense               WaterWoo                               -122.00                       -122.00
07/30/2021     Expense               THINKIFIC.COM                          -116.40                       -116.40
07/14/2021     Expense               Post Affiliate Pro                      -97.00                        -97.00
07/21/2021     Expense               Slack                                   -96.00                        -96.00
07/21/2021     Expense               Web Carvannie                           -90.00                        -90.00
07/15/2021     Expense               Liquid Web                              -71.00                        -71.00
07/20/2021     Expense               Oklahoma Tax Commission                 -63.23                        -63.23
07/02/2021     Expense               Bankcard Processing                     -53.95                        -53.95
07/12/2021     Expense               Credit Card Misc.                       -52.03                        -52.03
07/01/2021     Expense               Name Cheap                              -26.32                        -26.32
07/06/2021     Expense               SellerBench                             -22.06                        -22.06
07/02/2021     Expense               VA Employment Commission                -19.24                        -19.24
07/07/2021     Expense               Authnet Gateway                         -10.00                        -10.00
07/20/2021     Expense               Oklahoma Secretary of State                 -2.08                      -2.08

                                                                       16of 18
                          Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58         Page 17 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date      Transaction Type              Name              Amount            Deposits   Withdrawals    Transfers
07/01/2021     Transfer                                              17,630.09                                   17,630.09
07/02/2021     Transfer                                                  -337.00                                   -337.00
07/02/2021     Transfer                                                 -3,075.12                                -3,075.12
07/02/2021     Transfer                                              11,201.43                                   11,201.43
07/02/2021     Transfer                                                 1,536.42                                  1,536.42
07/06/2021     Transfer                                                 -2,331.66                                -2,331.66
07/06/2021     Transfer                                                 -2,249.21                                -2,249.21
07/06/2021     Transfer                                              49,044.25                                   49,044.25
07/06/2021     Transfer                                                  -881.47                                   -881.47
07/06/2021     Transfer                                                  -842.49                                   -842.49
07/06/2021     Transfer                                                 -1,162.67                                -1,162.67
07/07/2021     Transfer                                             148,935.73                                  148,935.73
07/08/2021     Transfer                                              17,947.30                                   17,947.30
07/09/2021     Transfer                                                 -3,075.08                                -3,075.08
07/09/2021     Transfer                                                 7,214.02                                  7,214.02
07/09/2021     Transfer                                                  -337.00                                   -337.00
07/12/2021     Transfer                                              33,814.68                                   33,814.68
07/13/2021     Transfer                                                 -2,331.67                                -2,331.67
07/13/2021     Transfer                                                 -2,249.21                                -2,249.21
07/13/2021     Transfer                                              11,047.89                                   11,047.89
07/13/2021     Transfer                                                  -842.49                                   -842.49
07/13/2021     Transfer                                                  -881.46                                   -881.46
07/13/2021     Transfer                                                 -1,162.66                                -1,162.66
07/13/2021     Transfer                                                 -1,278.28                                -1,278.28
07/14/2021     Transfer                                              26,856.83                                   26,856.83
07/14/2021     Transfer                                                  -840.90                                   -840.90
07/15/2021     Transfer                                              26,102.18                                   26,102.18
07/16/2021     Transfer                                              14,983.75                                   14,983.75
07/19/2021     Transfer                                              28,747.14                                   28,747.14
07/20/2021     Transfer                                                 -1,000.00                                -1,000.00
07/20/2021     Transfer                                            -495,000.00                                 -495,000.00
07/20/2021     Transfer                                              14,639.50                                   14,639.50


                                                                 17of 18
                            Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21      Entered 08/20/21 17:48:58                 Page 18 of 23


Golf Tailor LLC
Cash Accounts - July 2021
        Date        Transaction Type              Name                 Amount             Deposits       Withdrawals      Transfers
07/21/2021       Transfer                                               -210,000.00                                           -210,000.00
07/21/2021       Transfer                                               120,430.88                                            120,430.88
07/21/2021       Transfer                                                   -404.75                                               -404.75
07/22/2021       Transfer                                                21,347.37                                             21,347.37
07/23/2021       Transfer                                                12,898.78                                             12,898.78
07/26/2021       Transfer                                                32,010.23                                             32,010.23
07/27/2021       Transfer                                                14,606.20                                             14,606.20
07/28/2021       Transfer                                                17,800.88                                             17,800.88
07/29/2021       Transfer                                                 3,968.05                                              3,968.05
07/30/2021       Transfer                                                12,758.53                                             12,758.53
Total for 1025
Simmons 4730                                                      -$    754,891.66    $      1,139,481   -$   1,186,084   $         0.00
TOTAL                                                             -$     46,603.16                       -$     46,603


                                                                  $        874,262    $       733,046    -$    604,576
                                                                  $        827,659    $      1,872,527   -$   1,790,660




                                                                   18of 18
 Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21       Entered 08/20/21 17:48:58   Page 19 of 23


Golf Tailor LLC
Balance Sheet
As of July 31, 2021
Unaudited/Un-Reviewed Financial Statements
                                                   Jul 2021
ASSETS
 Current Assets
  Bank Accounts
    Simmons Amazon 5710                                       100
    Checking Bank of the West (3919)                    705,955
    Simmons 4730                                        114,719
    Paypal - Sales                                        6,886
  Total Bank Accounts                          $        827,660
  Accounts Receivable
  Total Accounts Receivable                    $        125,027
  Inventory
    Inventory                                           148,427
    Inventory - in Transit                              403,508
    Total Inventory                                     551,935
  Other Current Assets
    Allowance for Refunds                                -57,000
    Paymentech Reserve                                   49,596
    AmEx Reserve Account                                  7,408
    Prepaid Expenses                                    140,308
    Due from Officers                                     7,160
  Total Other Current Assets                            147,473
 Total Current Assets                                 1,652,094
 Fixed Assets
  Intangibles - Product Development                   1,156,173
  Accumulated Amortization                             -456,360
  Intangibles - Intellectual Property                   212,147
  Accumulated Depreciation                               -17,121
  Start Up Costs                                          7,649
  Fixed Asset Tools Equipment                            51,787
  Capitalized Ads                                    10,272,049
  Accumulated Amortization- Cap. Adv.                -10,272,049
 Total Fixed Assets                                     954,276
 Other Assets
TOTAL ASSETS                                          2,606,370
 Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21   Entered 08/20/21 17:48:58   Page 20 of 23


Golf Tailor LLC
Balance Sheet
As of July 31, 2021
Unaudited/Un-Reviewed Financial Statements
                                               Jul 2021
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       Accounts Payable                          10,001,685
     Total Accounts Payable                      10,001,685
     Credit Cards
       American Express @ Work                       66,491
       Brex                                       1,005,744
     Total Credit Cards                           1,072,235
     Other Current Liabilities
       Accrued Expenses                              10,186
          Federal Unemployment (940)                      252
          OK Unemployment Tax                         -1,405
          VA Income Tax                                   673
          VA SUI Employer                                 643
       Total Payroll Liabilities                     10,349
       Clearbanc Fund                             1,820,297
       PPP Loan                                     130,402
       Sales Tax Payable                              -3,589
     Total Other Current Liabilities              1,947,110
   Total Current Liabilities                     13,031,379
 Total Liabilities                               13,031,379
 Equity
   Opening Balance Equity                                 -410
   Member Equity                                   -632,983
   Member Draws                                             0
   Retained Earnings                              -8,354,399
   Net Income                                     -1,437,218
 Total Equity                                    -10,425,009
TOTAL LIABILITIES AND EQUITY                      2,606,370
 Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21    Entered 08/20/21 17:48:58   Page 21 of 23

                            Golf Tailor LLC
                            Profit and Loss
                                    July 2021
                                                Total
Income
 Sales                                              995,649
    Sales-Refunds                                   -54,370
   Sales-Chargebacks                                    -1,623
 Total Sales                                        939,656
Total Income                                        939,656
Cost of Goods Sold
 Advertising                                        167,880
   Advertising - Contract Labor                         17,167
 Total Advertising                                  185,046
 Fulfillment                                            10,633
 Products                                           176,115
 Shipping, Freight & Delivery - Freight-Out         138,917
 Shipping, Freight & Delivery - Freight-In              69,773
 Bank Service Charges                                   22,421
Total Cost of Goods Sold                            602,906
Gross Profit                                        336,750
Expenses
 Selling Expenses
   Salaries                                             45,801
   Sales and Marketing                                  29,993
   Commissions                                          85,254
 Total Selling Expenses                             161,048
 G & A Expenses
   Employee Benefits                                     1,981
   Insurance Expense                                     1,846
   Contract Labor                                       81,208
   Web Development                                        212
   Copywriting                                           1,020
   Web Maintenance                                        429
   Rent Expense                                          1,500
   Telephone Expense                                     1,743
   Dues & Subscriptions                                  1,642
   Accounting                                            4,255
  Depreciation Expense                                    539
  Amortization Expense                                  13,304
 Total G & A Expenses                               109,679
 Payroll Taxes                                           3,504
 Total Payroll Taxes                                     3,504

Total Expenses                                      274,231
Net Income                                              62,519



Previous Period's net income                            93,366
Cumulative Net income                               155,885
 Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                       Entered 08/20/21 17:48:58    Page 22 of 23


                               Golf Tailor LLC
                             A/R Aging Summary
                                 As of July 31, 2021

                                                                    91 and
               Current       1 - 30     31 - 60       61 - 90        over          Total
BlackFish         8,776.60                1,309.00                                  10,085.60
Section 2383     31,391.86                7,917.20     38,496.97     37,135.79     114,941.82
TOTAL          $ 40,168.46   $   0.00   $ 9,226.20   $ 38,496.97   $ 37,135.79   $ 125,027.42
        Case 21-30995-mvl11 Doc 60-1 Filed 08/20/21                                Entered 08/20/21 17:48:58                      Page 23 of 23

                                                   Golf Tailor LLC
                                                 A/P Aging Summary
                                                          As of July 31, 2021
                                             Current         1 - 30               31 - 60             61 - 90       91 and over           Total
4 U Management LLC                                                                                                      15,000.00           15,000.00
Amanda Riegel                                  2,280.00                                                                                       2,280.00
American Airlines                                                                                                             0.00                 0.00
AMH Sports                                                                                                                9,878.22            9,878.22
Andy North                                                                                               5,000.00      110,000.00          115,000.00
Arron Oberholser                                                                      5,000.00                         287,500.00          292,500.00
Bobby Wilson                                                                                             5,000.00      100,000.00          105,000.00
Bonds Ellis Eppich Schafer Jones LLP                                                                                      5,000.00            5,000.00
Bundled                                                                                                                 11,039.97           11,039.97
Comcast Technology Solutions                                                                                                -50.00                -50.00
Competitive Edge Media Management                                                                                     1,048,375.00        1,048,375.00
Corporate Disk.Company                         1,421.00                                                               1,298,430.20        1,299,851.20
Criteo Australia Pty Ltd                                                                                                14,612.99           14,612.99
Criteo Corp                                                                                                            431,981.28          431,981.28
Doug Tewell                                                                                                             12,534.54           12,534.54
Facebook.com Ads                                                                                                      2,019,343.21        2,019,343.21
Google Advertising                                                                                                    2,061,897.85        2,061,897.85
HANK HANEY                                                                                                             366,769.92          366,769.92
Harris Bricken                                                                                                          69,466.86           69,466.86
HBW Commerce                                                                                              143.85                               143.85
Holder Law PC                                                                                                           30,000.00           30,000.00
IPFS Corporation                                                                                                         -7,990.67           -7,990.67
Jim Cropper                                                                                                                 99.00                 99.00
Lewis, Brisbois, Bisgaard & Smith, LLP                                                                                     910.00              910.00
Marks & Clerk Hong Kong                                                                                                 67,906.40           67,906.40
Maropost Inc                                                 -15,770.83                                                                     -15,770.83
Michelle Shafran                                                                                          330.00                               330.00
Mike Bender Academy                                                                                                         26.00                 26.00
OCTAGON, Inc                                                                                                           288,400.00          288,400.00
Orion Capital Group LLC                                                                                                  -6,423.03           -6,423.03
Outbrain, Inc.                                                                                                         101,127.50          101,127.50
Paul Larsen Consulting                                                                                                    4,000.00            4,000.00
Peter Kostis                                                                                                            27,500.00           27,500.00
Phil Chapman                                                                                                            15,626.00           15,626.00
Preferred Shipping, Inc                                                                135.63                                                  135.63
R2B Media LLC                                                                                                          256,423.22          256,423.22
S and Y Industries                                                                       20.04                             682.54              702.58

ShenZhen Best Sports Products Co. (Caiton)                                                                                    0.00                 0.00
Sheri Justus - Employee                                                                                                360,000.00          360,000.00
Sino Golf Manufacturing Co., Ltd.                                                    19,108.25                          54,634.22           73,742.47
Taboola Inc                                                                                                            573,504.66          573,504.66
TGA Productions LLC                                                                                                     27,000.00           27,000.00
The Speed Stik                                                                                                          62,500.00           62,500.00
Tim Oyler                                                     -1,980.73                                                                      -1,980.73
Titan World Wide                                             61,795.65              103,536.81         -41,676.51                          123,655.95
Twitter, Inc                                                                                                            22,869.91           22,869.91
Verizon Media Inc.                                                                                                     153,630.22          153,630.22
Whiteford, Taylor & Preston L.L.P.                                                                                        5,000.00            5,000.00
Xiamen Collin Holdings Co., Limited                          -19,327.28                                                 -22,536.56          -41,863.84
TOTAL                                        $ 3,701.00    $ 24,716.81        $     127,800.73   -$     31,202.66 $   9,876,669.45   $   10,001,685.33
                                                                          $        156,218.54
